Per Curiam.
Since the distribution of the funds in the hands of the receivers to the subscribers to the bond certificates is not to be completed by the sending of checks at this time for fifty-eight per cent of the amount of the claims, and because of the fact that there may be further payments on account of these certificates from funds held by the receivers, and for the reason that there is a possibility of the Irish Free State, through efforts of our State Department, causing the balance due on these bonds after receivers’ payments are complete to be paid and redeemed, and because of the expense and practical difficulties of reassembling these claimants’ certificates for such further payments, we conclude that justice would best be served by the retention in the hands of the receivers, or in some depositary to be designated by us on their application, of such certificates until the further distribution is had unless application is made by individual holders for the return of their certificates. The order should, therefore, be modified in this respect, and as so modified affirmed, without costs. Present Dowling, P. J., McAvoy, Martin, O’Malley and Sherman, JJ. Order modified as directed in opinion, and as so modified affirmed, without costs. Settle order on notice.